Case 2:18-ap-01366-BB       Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14          Desc
                             Main Document    Page 1 of 9

 1   GARY E. KLAUSNER (State Bar No. 69077)
 2
     TODD M. ARNOLD (State Bar No. 221868)
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4
     Telephone: (310) 229-1234
 5   Facsimile: (310) 229-1244
     Email: gek@lnbyb.com, tma@lnbyb.com
 6
     Attorneys for Plaintiff NG DIP Liquidating Trust
 7

 8

 9                           UNITED STATES BANKRUPTCY COURT

10                            CENTRAL DISTRICT OF CALIFORNIA

11                                    LOS ANGELES DIVISION
12

13    In re                                             Case No. 2:16-bk-24862-BB
14
      NG DIP, INC. (f/k/a Nasty Gal, Inc.), a           Chapter 11
15    California corporation

16                                          Debtor.
17                                                      Adv. No. 2:18-ap-_____________-BB
18    NG DIP LIQUIDATING TRUST,
                                                        COMPLAINT FOR:
19                                        Plaintiff,
20                                                      (1)   AVOIDANCE OF PREFERENTIAL
      v.
                                                              TRANSFERS;
21
                                                        (2)   RECOVERY OF AVOIDED
      RAKUTEN MARKETING, LLC,
22                                                            TRANSFERS; AND
                                                        (3)   DISALLOWANCE OF CLAIMS
23
                                         Defendant.

24
                                                        Date: [TO BE SET BY SUMMONS]
25                                                      Time: [TO BE SET BY SUMMONS]
                                                        Place: Courtroom 1539
26                                                             Roybal Federal Building
                                                               255 E. Temple Street
27
                                                               Los Angeles, CA 90012
28




                                                  1
Case 2:18-ap-01366-BB        Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14               Desc
                              Main Document    Page 2 of 9

 1          Plaintiff NG DIP Liquidating Trust (the “Trust”) avers and complains, by way of this
 2
     Complaint, subject to amendment, as follows:
 3

 4
                                      JURISDICTION AND VENUE
 5
            1.      This adversary proceeding in the Chapter 11 bankruptcy case of In re NG DIP, Inc.
 6
     (f/k/a Nasty Gal, Inc.), a California corporation (the “Debtor”), Case No. 2:16-bk-24862-BB,
 7

 8
     pending in the United States Bankruptcy Court for the Central District of California, Los Angeles

 9   Division (the “Court”), is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (C), (F) and

10   (O).

11          2.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

12   §§ 151, 157, 1334, and 2201, and 11 U.S.C. §§ 502, 547, and 550 and Local Rules and Orders of
13   the United States District Court for the Central District of California governing the reference and
14   conduct of proceedings arising under or related to cases under Title 11 of the United States Code,
15   including General Order No. 13-05, dated July 1, 2013.
16
            3.      Venue is proper in this Court under 28 U.S.C. § 1409(a), as this adversary
17
     proceeding arises under and in connection with a case under Title 11 pending in this district.
18
            4.      The Trust consents to the entry of final judgments and orders by the Court in this
19
     adversary proceeding.
20

21
                                                 PARTIES
22
            5.      On November 9, 2016 (the “Petition Date”), the Debtor filed a Voluntary Petition
23
     under Chapter 11 of the Bankruptcy Code.
24
            6.      On August 1, 2017, the Court entered its order (the “Confirmation Order”)
25
     confirming the Joint Liquidating Plan of Reorganization of the Debtor and Official Committee of
26

27
     Unsecured Creditors Dated May 23, 2017 (the “Plan”).

28




                                                    2
Case 2:18-ap-01366-BB             Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14           Desc
                                   Main Document    Page 3 of 9

 1            7.     Pursuant to the Plan and Confirmation Order, (a) the Trust was created, (b)
 2
     Province, Inc. was appointed as the trustee of the Trust, (c) all of the property of the Debtor’s
 3
     bankruptcy estate, including litigation claims, including avoidance actions, was transferred to, and
 4
     vested in, the Trust, and (d) the Trust was vested with authority to, among other things, pursue the
 5
     litigation claims of the Debtor’s bankruptcy estate transferred into the Trust and to object to
 6
     claims. Therefore, the Trust has standing and authority to assert the litigation claims and any
 7
     claim objections set forth herein.
 8
              8.     The Trust is informed and believes and based thereon alleges that defendant,
 9
     Rakuten Marketing, LLC (the “Defendant”), is an entity that is subject to the jurisdiction of this
10
     Court.
11

12

13
                                          FIRST CLAIM FOR RELIEF

14                   (To Avoid Preferential Transfers Pursuant to 11 U.S.C. § 547(b))

15            9.     The Trust re-alleges each and every allegation of this Complaint set forth above as

16   if set forth fully herein.
17            10.    During the 90 days immediately preceding the Petition Date – i.e., during the
18   period of August 11, 2016 through and including November 9, 2016 (the “Preference Period”),
19   the Debtor made one or more transfers to or for the benefit of the Defendant (teach a “Preferential
20   Transfer” and, collectively, the “Preferential Transfers”), which are listed in Exhibit “1” hereto.
21
              11.    The Trust is informed and believes and based thereon alleges that each Preferential
22
     Transfer constituted a transfer of an interest of the Debtor in property.
23
              12.    The Trust is informed and believes and based thereon alleges that the Defendant
24
     was a creditor of the Debtor at the time each Preferential Transfer was made.
25
              13.    The Trust is informed and believes and based thereon alleges that each Preferential
26
     Transfer was made on account of antecedent debt owed by the Debtor to the Defendant before the
27
     subject Preferential Transfer was made.
28




                                                    3
Case 2:18-ap-01366-BB           Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14              Desc
                                 Main Document    Page 4 of 9

 1             14.    On November 23, 2016, the Debtor filed its Schedules of Assets and Liabilities
 2
     listing $28.311 million in assets and $34.117 million in liabilities as of the Petition Date and,
 3
     therefore, indicating that the Debtor was at least $5.806 million insolvent as of the Petition Date.
 4
               15.    Pursuant to 11 U.S.C. § 547(f), the Debtor is presumed to have been insolvent on
 5
     and during the 90 days immediately preceding the Petition Date – i.e., during the Preference
 6
     Period.
 7
               16.    Each Preferential Transfer was made while the Debtor was insolvent.
 8
               17.    On May 23, 2017, the Debtor and the Official Committee of Unsecured Creditors
 9
     (the “Committee”) filed their Disclosure Statement Describing Joint Liquidating Plan Of
10
     Reorganization Of Debtor And Official Committee Of Unsecured Creditors Dated May 23, 2017
11
     (the “Disclosure Statement”).
12

13
               18.    In the Disclosure Statement, the Debtor and Committee estimated that the holders

14   of allowed general unsecured claims would receive a distribution of between 10.5% and 27.5% on

15   account of their claims.

16             19.    On May 26, 2017, the Court entered an order (a) holding that the Disclosure
17   Statement contained adequate information as defined by 11 U.S.C. § 1125 and (b) approving the
18   Disclosure Statement.
19             20.    At present, the Trust estimates that the distribution on allowed general unsecured
20   claims will be no greater than 10%.
21
               21.    Each Preferential Transfer enabled the Defendant to receive more than the
22
     Defendant would have received if:
23
                      (a)     the Debtor’s bankruptcy case was a case under chapter 7,
24
                      (b)     the subject Preferential Transfer had not been made, and
25
                      (c)     the Defendant received payment of such debt to the extent provided by
26
               Title 11 of the United States Code.
27

28




                                                     4
Case 2:18-ap-01366-BB             Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14           Desc
                                   Main Document    Page 5 of 9

 1             22.   Each Preferential Transfer is avoidable by the Trust pursuant to 11 U.S.C. §
 2
     547(b).
 3

 4                                      SECOND CLAIM FOR RELIEF

 5                    (To Recover Avoided Transfers Pursuant to 11 U.S.C. § 550(a))
 6             23.   The Trust re-alleges each and every allegation of this Complaint set forth above as
 7   if set forth fully herein.
 8             24.   The Defendant was the initial transferee of each of the Preferential Transfers.
 9             25.   Upon avoidance of each or any of the Preferential Transfers, the Trust is entitled to
10
     recover from the Defendant any avoided Preferential Transfer or the value thereof, with interest
11
     thereon at the maximum legal rate from the date of each of the Preferential Transfers, for the
12
     benefit of the Trust pursuant to 11 U.S.C. § 550(a).
13

14                                      THIRD CLAIM FOR RELIEF
15                      (For Disallowance of Claims Pursuant to 11 U.S.C. § 502(d))
16             26.   The Trust re-alleges each and every allegation of this Complaint set forth above as
17   if set forth fully herein.
18
               27.   One or more of the Preferential Transfers is recoverable from the Defendant
19
     pursuant to 11 U.S.C. § 550, and the Defendant has not paid the Trust the amount recoverable
20
     from the Defendant pursuant to 11 U.S.C. § 550.
21
               28.   Based on the foregoing, any and all claims of the Defendant against the Debtor
22
     and/or the Trust must be disallowed pursuant to 11 U.S.C. § 502(d).
23

24

25
     ///
26
     ///
27

28




                                                    5
Case 2:18-ap-01366-BB       Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14              Desc
                             Main Document    Page 6 of 9

 1                                      PRAYER FOR RELIEF
 2
            WHEREFORE, the Trust prays for judgment as follows:
 3
            A.     On the First and Second Claims for Relief: A judgment in favor of the Trust and
 4
     against the Defendant (1) avoiding the Preferential Transfers, (2) entitling the Trust to recover
 5
     from the Defendant any avoided Preferential Transfers or the value thereof, with interest thereon,
 6
     at the maximum legal rate, from the date of each of the Preferential Transfers, for the benefit of
 7
     the Trust, and (3) entitling the Trust to recover from the Defendant attorneys’ fees and expenses
 8
     incurred in connection with the claims asserted herein to the extent allowable under applicable
 9
     law;
10
            B.     On the Third Claim for Relief: A judgment in favor of the Trust and against the
11
     Defendant disallowing any and all claims of the Defendant against the Debtor and/or the Trust.
12

13
            C.     On All Claims for Relief: For such other and further relief as the Court deems just

14   and proper.

15
     DATED: November 8, 2018                     LEVENE, NEALE, BENDER, YOO
16                                                 & BRILL L.L.P.
17
                                                 By:    /s/ Todd M. Arnold
18                                                      GARY E. KLAUSNER
                                                        TODD M. ARNOLD
19                                               Attorneys for Plaintiff NG DIP Liquidating Trust
20

21

22

23

24

25

26

27

28




                                                  6
Case 2:18-ap-01366-BB   Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14   Desc
                         Main Document    Page 7 of 9

 1

 2
                                      EXHIBIT “1”
 3

 4

 5
     Rakuten Marketing, LLC        Date             Amount
 6
                                       9/9/2016     $       8,750.69
 7                                    10/5/2016     $      67,118.71
                                      11/3/2016     $     101,934.39
 8
                                      11/3/2016     $      12,409.29
 9
                                                    $     190,213.08
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          7
          Case 2:18-ap-01366-BB                       Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14                                             Desc
                                                       Main Document    Page 8 of 9
B1040 (FORM 1040) (12/15)
                         ADVERSARY PROCEEDING COVER SHEET                                                              ADVERSARYPROCEEDING NUMBER
                                (Instructions on Reverse)                                                              (Court Use Only)


PLAINTIFF(S)                                                                     DEFENDANT(S)
NG DIP Liquidating Trust                                                         Rakuten Marketing, LLC
ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
GARY E. KLAUSNER (State Bar No. 69077)
TODD M. ARNOLD (State Bar No. 221868)
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Boulevard, Suite 1700
Los Angeles, California 90067
Telephone: (310) 229-1234
Facsimile: (310) 229-1244
Email: gek@lnbyb.com, tma@lnbyb.com

Attorneys for Plaintiff NG DIP Liquidating Trust
PARTY (Check One Box Only)                                                       PARTY (Check One Box Only)
 Debtor                  U.S. Trustee/Bankruptcy Admin                          Debtor            U.S. Trustee/Bankruptcy Admin
 Creditor                Other                                                  Creditor          Other
 Trustee                                                                         Trustee
CAUSE OF ACTION (WRITE ABRIEF STATEMENT OF CAUSE OF ACTION, INCLUDINGALL U.S. STATUTES INVOLVED)
COMPLAINT FOR: (1) AVOIDANCE OF PREFERENTIAL TRANSFERS; (2) RECOVERY OF AVOIDED TRANSFERS; AND
(3) DISALLOWANCE OF CLAIMS
                                                                    NATURE OF SUIT
            (Number up to five (5) boxes starting with the lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
FRBP 7001(1) – Recovery of Money/Property                                        FRBP 7001(6) – Dischargeability (continued)

   11-Recovery of money/property - §542 turnover of property                     61-Dischargeability - §523(a)(5), domestic support
   12-Recovery of money/property - §547 preference                               68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                      63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                         64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                  (other than domestic support)
FRBP 7001(2) – Validity, Priority or Extent of Lien                               65-Dischargeability - other

 21-Validity, priority or extent of lien or other interest in property          FRBP 7001(7) – Injunctive Relief

FRBP 7001(3) – Approval of Sale of Property                                       71-Injunctive relief – imposition of stay
                                                                                  72-Injunctive relief – other
 31-Approval of sale of property of estate and of a co-owner -
§363(h)                                                                          FRBP 7001(8) Subordination of Claim or Interest

FRBP 7001(4) – Objection/Revocation of Discharge                                  81-Subordination of claim or interest

 41-Objection / revocation of discharge - §727(c),(d),(e)                       FRBP 7001(9) Declaratory Judgment

FRBP 7001(5) – Revocation of Confirmation                                         91-Declaratory judgment

 51-Revocation of confirmation                                                  FRBP 7001(10) Determination of Removed Action

FRBP 7001(6) – Dischargeability                                                   01-Determination of removed claim or cause

 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims                Other: VIOLATION OF THE AUTOMATIC STAY (11 U.S.C. § 362)
 62-Dischargeability - §523(a)(2), false pretenses, false
     representation, actual fraud                                                 SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement,             02-Other (e.g. other actions that would have been brought in state court
     larceny                                                                          if unrelated to bankruptcy case)
                                             (continued next column)
 Check if this case involves a substantive issue of state law                    Check if this is asserted to be a class action under FRCP 23
 Check if a jury trial is demanded in complaint                                 Demand: $190,213.08

Other Relief Sought:
          Case 2:18-ap-01366-BB                Doc 1 Filed 11/08/18 Entered 11/08/18 14:37:14                            Desc
                                                Main Document    Page 9 of 9

 B1040 (FORM 1040) (12/15)
                           BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
 NAME OF DEBTOR                                                  BANKRUPTCY CASE NO.
 NG DIP, INC. (f/k/a Nasty Gal, Inc.), a California corporation  2:16-bk-24862-BB
 DISTRICT IN WHICH CASE IS PENDING             DIVISIONAL OFFICE                  NAME OF JUDGE
 CENTRAL                                       LOS ANGELES DIVISION               THE HON. SHERI BLUEBOND
                                          RELATED ADVERSARY PROCEEDING (IF ANY)
 PLAINTIFF                                     DEFENDANT                          ADVERSARY PROCEEDING NO.

 DISTRICT IN WHICH ADVERSARY IS                        DIVISIONAL OFFICE                NAME OF JUDGE
 PENDING

 SIGNATURE OF ATTORNEY (OR PLAINTIFF)
 /s/ Todd M. Arnold
 DATE                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
 November 8, 2018                                      Todd M. Arnold




                                                        INSTRUCTIONS
         The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of all of
the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of
the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning
the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

         A party filing an adversary proceeding must also must complete and file Form104, the Adversary Proceeding Cover Sheet,
unless the party files the adversary proceeding electronically through the court's Case Management/Electronic Case Filing system
(CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed, the cover sheet
summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the adversary
proceeding and prepare required statistical reports on court activity.

        The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or
other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A
separate cover sheet must be submitted to the clerk for each complaint filed.

Parties and Defendants. Give the names of the parties to the adversary proceeding exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys if known.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not presented by an attorney, the plaintiff
must sign.
